Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 03/14/2022 ("03-14-22 OA"), the Applicant substantively amended claims 1, 7, 91, 102 and 14 and canceled claims 2, 3 and 8 on 06/07/2022 ("06-07-2022 Response")

Response to Arguments
Applicant's cancelation of claim 3 has overcome the 35 U.S.C. 112(b) rejection of claim 3 set forth starting on page 2 under line item number 1 of the 03-14-22 OA.
Applicant's substantive amendments to the independent claims 1 and 7 have overcome 35 U.S.C. 102(a)(1) rejection of claims 1-133 set forth starting on page 4 under line item number 1 of the 03-14-22 OA.
Applicant's substantive amendments to the independent claim 14 necessitated new ground of rejection, infra, so the Applicant's arguments in the 06-07-22 Response is moot. 



Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	The independent claim 14 is indefinite, because "the conductive material" lacks antecedent basis. Moreover, it is unclear whether "a layer of conductive material" referring to "the conductive material," vice versa. 
	Claims 15-20 are indefinite, because they depend from the indefinite independent claim 14.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyutani (previously-cited Pub. No. US 2015/0145145 A1 to Tsuyutani et al.") in view of Rorane (previously-cited Pub. No. US 2016/0086894 A1 to Rorane et al.).
Regarding independent claim 14, Tsuyutani teaches a method of fabricating an electronic device (see FIG. 4C; see also FIG. 3C), comprising:
providing a IC embedded substrate (para [0030]; see Fig. 6B for example), the IC embedded substrate comprising:
a substrate 2, 4, 5, 10 (para [0049] - "Then, an uncured resin sheet 12 is pasted on the upper surface of the copper foil 11 that is supported by the carrier 10, an on which the alignment marks 11a are formed (FIG. 3B)."; para [0043] - "core substrate 2"; para [0052] - "The cured resin sheet 12 becomes the lower insulating layer 4."; para [0040] - "The upper insulating layer 5"), the substrate 2, 4, 5, 10 (para [0049] - "Then, an uncured resin sheet 12 is pasted on the upper surface of the copper foil 11 that is supported by the carrier 10, an on which the alignment marks 11a are formed (FIG. 3B)."; para [0043] - "core substrate 2"; para [0052] - "The cured resin sheet 12 becomes the lower insulating layer 4.") including one or more layers, the one or more layers including a dielectric material 5 and one or more electrical traces 8b (para [0042] - "via-hole conductors 8b"), wherein the cavity G is adapted to receive a semiconductor die 3 (para [0044] - "IC chip 3");
a cavity G (para [0054] - "gap G") defined in the substrate 2, 4, 5, 10 and having a semiconductor die therein, the semiconductor die couple to the substrate 2, 4, 5, 10 by positioning the semiconductor die in the cavity using a fiducial mark (A limitation of "by positioning the semiconductor die in the cavity using a fiducial mark" is attempting to distinguish the semiconductor die by how it is formed and not by its structure. Although claim 14 is a method claim, claim 14 merely recites a method step of "coupling a processor to the chipset" without further reciting another method step of actually positioning the semiconductor die in the cavity using a fiducial mark." Rather, claim 14 attempts to structurally distinguish a processor by reciting structural features such as a substrate and a cavity defined in the substrate having a semiconductor die therein. Then, the semiconductor die is further recited to be coupled to the substrate with a process of how the semiconductor die is positioned in the cavity using a fiducial mark.  Since the limitation of "by positioning the semiconductor die in the cavity using a fiducial mark" is not actually a positively-recited method step, but rather a history of how the semiconductor die has been positioned in the cavity, the limitations does not structurally distinguish the semiconductor die over that of Tsuyutani),
the fiducial mark 11a, 4 (para [0047] - "alignment marks 11a"; para [0040] - "...it is particularly preferred that the upper insulating layer 5 be made of the same material as that of the lower insulating layer 4."; para [0041] - "epoxy resin...polyimide resin...") including a filler material 4 positioned in the void 11a defined by the conductive material 11 (para [0047] - "copper foil 11") and coupled to a layer of conductive material 11, wherein the fiducial mark 11a, 4 is positioned proximate the cavity G defined in the substrate 2, 4, 10. 
Tsuyutani does not teach that the IC embedded substrate is a processor. Tsuyutani does not teach providing a chipset and coupling the processor to the chipset.
Rorane teaches providing a processor 504 having an integrated circuit package having the embedded die package  (para [0042]; see also para [0044]), and the processor 504 being coupled to the chipset (see Fig. 5). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Tsuyutani incorporating the IC embedded substrate in a processor taught by Rorane and to couple the processor to a chipset taught by Rorane, so as to provide a computing device depending on its intended applications to be put in a form of, among other things, a laptop or a smartphone (para [0045]). 
Regarding claim 15, the combination above teaches coupling a display device TOUCHSCREEN DISPLAY to the chipset CHIPSET (see Fig. 5 of Rorane).
Regarding claim 17, the combination above teaches coupling a storage medium DRAM and/or ROM to the chipset CHIPSET.
Regarding claim 18, the combination above teaches coupling a keyboard/mouse to the chipset CHIPSET (Rorane, para [0045] - "...the computing device 500 may be a laptop, a netbook, a notebook, an ultrabook...a desktop computer...")
Regarding claim 19, the combination above teaches coupling a network to the chipset CHIPSET (Rorane, para [0041] - "The communication chip 506 enables wireless communications for the transfer of data to and from the computing device 500."). 
Regarding claim 20, the combination above teaches the electronic device that is selected from the group consisting of a desktop computer, a laptop computer, a netbook, a tablet, a notebook computer, a personal digital assistant (PDA), a server, a workstation, a cellular telephone, a mobile computing device, and a smart phone (Rorane, para [0045] - "...the computing device 500 may be a laptop, a netbook, a notebook, an ultrabook, a smartphone...a desktop computer...").

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyutani in view of Rorane and Applicant's Admission of Prior Art ("AAPA")..
Regarding claim 16, the combination above does not disclose coupling a Smart TV to the chipset CHIPSET.
The Applicant did not traverse the previous examiner's assertion of official notice of the fact that a Smart TV is well known in the semiconductor art. Therefore, the examiners assertion has been treated as an Applicant's admission of prior art. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method by coupling the chipset taught by the combination of Tsuyutani and Rorane to a well-known Smart TV taught by AAPA as the combination of Tsuyutani and Rorane already lists an non-exhaustive list of computing devices such as a laptop, a mobile phone and a desktop computer (Rorane, para [0045]). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject 
matter:  
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, coupling a semiconductor die to the substrate by positioning the semiconductor die in the cavity using the fiducial mark.
Claims 4-6 are allowed, because they depend from the allowed independent claim 1. 

Independent claim 7 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 7, coupling a semiconductor die to the substrate by positioning the semiconductor die in the cavity using the fiducial mark.
Claims 9-13 are allowed, because they depend from the allowed independent claim 7. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        13 June 2022
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim status modifier should be "Currently Amended."
        2 Claim status modifier should be "Currently Amended."
        3 Claims 1-13 should have been rejected, not claims 1-15 and 17-20 in the line item number 2 on page 4 of the 03-14-22 OA.